[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants' motion for summary judgment (#106) is hereby denied. The defendants are not entitled to judgment as a matter of law because the common law rule dictates that if the last day within the statute of limitations period for serving a complaint CT Page 9961 on an administrative office falls on a Sunday or a legal holiday, the plaintiff may serve the complaint the next business day upon which the office is open. Small v. South Norwalk Savings Bank,205 Conn. 751, 758, 535 A.2d 1292 (1988) ("[I]f the last day for performance of certain acts falls on a Sunday or a legal holiday, the doing of the act on the following day would be timely.");Lamberti v. Stamford 131 Conn. 396, 400-01, 40 A.2d 190 (1944) (same); Radiology Clinics, P.C. v. Kollmer, Superior Court, judicial district of Middlesex, Docket No. 65559 (December 22, 1993, Walsh, J.) (denying summary judgment grounded on running of statute of limitations contained in General Statutes § 52-584
because last day fell on a Sunday and complaint was filed with clerk's office the following Monday). Moreover, this action has been commenced effectively against the Town of Hamden as service of process was properly made upon the town clerk on January 21, 1997. See General Statutes § 52-57 (b)(1) (providing that process in civil actions against a town may be served upon the town clerk).
Zoarski, J. Judge Trial Referee